COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00370-CV


DUANE TERRIS BUSBY                                                   APPELLANT

                                         V.

SARAH ELEANOR BUSBY                                                    APPELLEE

                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 233-622305-17

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      Appellant’s brief was originally due December 27, 2017. On that day, this

court granted his motion for an extension of time to file his brief and ordered the

brief due January 10, 2018. On January 25, 2018, we notified appellant that his

brief had not been filed as required by Texas Rule of Appellate Procedure

38.6(a). See Tex. R. App. P. 38.6(a). We stated that we could dismiss the


      1
       See Tex. R. App. P. 47.4.
appeal for want of prosecution unless appellant filed with the court within ten

days an appellant’s brief and a motion reasonably explaining the failure to file an

appellant's brief and the need for an extension. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have not received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: March 15, 2018




                                    2